Citation Nr: 9907555	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a $14, 423 debt, 
subsequently adjusted and decreased to $14,326, stemming from 
the overpayment of improved death pension benefits, including 
the question of whether such debt was properly created and/or 
calculated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 until 
October 1966, and died in July 1975.  

This appeal arises from a January 1996 decision rendered by 
the Committee on Waivers and Compromises of the No. Little 
Rock, Arkansas Regional Office (RO). By this decision, the 
Committee denied the appellant's request for waiver of 
recovery of a $14,423 debt, on the grounds that the appellant 
had exercised bad faith in not reporting her receipt of a 
civil service survivor's annuity for the years 1992, 1993, 
1994, and 1995, and had, thereby, induced VA to pay out 
pension benefits to which she had not been entitled.  Thus, 
the Committee determined that waiver of the appellant's debt 
was precluded by law.

In a March 1993 decision, the Board remanded the appellant's 
claim to the RO for additional development and adjudication 
of the issue of the proper creation/calculation of such debt.  
Additional development and adjudication was completed, and 
the claim has been returned to the Board for disposition.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been developed.

2.  The appellant bears significant fault with respect to 
creation of the overpayment in the amount of $14,326, by 
virtue of her failure to inform the RO of income received 
from her civil service survivor's annuity.

3.  The appellant's failure to have provided accurate 
information concerning her receipt of civil service 
survivor's annuity benefits was indicative of a "lack of 
good faith."


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $14,326.00 was not improperly created.  38 U.S.C.A. 
§ 5112 (West 1991); 38 C.F.R. § 3.500(b)(2)(1998).  

2.  Waiver of recovery of the appellant's debt is precluded.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.962, 1.965 
(1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  As to another preliminary matter, the appellant has 
not indicated that there exists any record of probative value 
that is available and that has not already been included in 
the claims folder.  Accordingly, the Board finds that all 
relevant evidence has been properly developed and that the 
duty to assist the appellant in developing pertinent facts, 
as set forth in 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Under applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  For pension 
purposes, payments of any kind from any source will be 
counted as income during the twelve month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272(1998).  38 C.F.R. § 3.271 
(1998).

Factual Background

The developments leading up to creation of the overpayment at 
issue are set forth as follows.  The veteran died in July 
1975, and the appellant was subsequently awarded death 
pension benefits as a surviving spouse.

The appellant failed to report income from a civil service 
survivor's annuity which resulted in an overpayment of $24, 
072.02 as of June 1986.  This overpayment was discharged 
through bankruptcy proceedings in April 1991.

The appellant again applied for death pension benefits in 
December 1991.  She filed her first Improved Pension 
Eligibility Verification Report (EVR), which was dated and 
received in October 1992.  Therein, the appellant reported 
zero income from all sources, including U.S. Civil Service.

In an EVR, dated and received in November 1993, the appellant 
reported that her annual income consisted of $366.00 gross 
wages from all employment.  She identified no additional 
sources of income.  She also reported that she had paid 
$450.00 in the previous twelve months for medical expenses.  

In correspondence from the VA, the appellant was notified in 
November 1993, that there had been a reduction in her 
benefits due to a change in her family income or net worth 
based upon a reported countable annual income of $366.00.  
She was also advised that her rate of VA pension was directly 
related to her family's income and that she must notify VA 
immediately of any change, or if she received any income from 
a source not previously reported.

In correspondence from the VA dated in June 1995, the 
appellant was notified that her benefits were to be adjusted 
based upon verification of unearned income showing annual 
countable income of $4,272.00 effective February 1992, 
$4,272.00 effective December 1992, $4,392.00 effective 
February 1993, $4392.00 effective December 1993, and 
$4,500.00 effective February 1994. 

In correspondence from the VA dated in August 1995, the 
appellant was notified that she was indebted to the United 
States in the amount of $14,423.00 based upon a reduction in 
her benefits due to a change in her family income.

In a statement from the appellant in November 1995, she 
claimed that VA's records were in error and requested a 
waiver.  She did not believe, in essence, that she was 
responsible for the creation of the debt, and, further, that 
she could not afford to pay the debt.

In January 1996, the Committee on Waivers and Compromises 
denied the appellant's request for waiver.  In that decision, 
the Committee noted that the appellant's death pension 
benefits had been restored when she applied for pension 
following a discharge in bankruptcy of a previous $25,016.02 
overpayment due to failure to report civil service annuity 
from 1986.  The Committee explained in its decision to deny 
the appellant's request for waiver, that it found evidence of 
record that showed the appellant exercised bad faith to 
obtain, retain, or use VA benefits, and that, therefore, 
there was an absolute bar to her request.

The appellant filed another EVR in May 1996.  She reported 
annual income, to include $385.00 of gross wages from all 
employment in 1995, and $395 of gross wages from all 
employment in 1996.  She also indicated a gross monthly 
amount of U.S. Civil Service of $395.00.  She claimed monthly 
medical payments totaling $58.00, paid in 1996.

In July 1996 correspondence from the VA, the appellant was 
informed of a reduction in her death pension benefits.  She 
was advised that the unreimbursed medical expenses reported 
in May 1996 could not be considered when calculating her 1995 
countable annual income, as they had not been paid until 
1996. 

An EVR was submitted in January 1997.  The appellant reported 
annual gross wages from all employment totaling $395.00 in 
1996, and $406.00 in 1997.  The appellant reported medical 
expenses of $4,509.69.

In correspondence from the VA dated in February 1997, the 
appellant was informed of an increase in her monthly 
entitlement after adjusting for her 1996, medical expenses in 
the amount of $4,509.69 from her countable income.

At her July 1997 hearing on appeal, the appellant testified 
that she did not understand how the VA determined her monthly 
benefit.  However, she claimed that she had always tried to 
fill it out correctly, and that she had reported her 
retirement income.  

A January 1998 EVR was submitted.  The appellant reported 
gross monthly amounts of $414.00 for U.S. Civil Service and 
zero wages from employment or other annual income.  The 
appellant reported medical expenses of $529.56 paid in 1997.

The case initially came before the Board in March 1998, at 
which time it was remanded for additional evidentiary 
development, to include a request for information regarding 
the appellant's financial status and adjudication of the 
issue of whether the appellant's debt was properly created, 
and, if so, whether the amount of such debt was correctly 
calculated. 

Verification of Annuity reports, dated from January 1992 to 
January 1998, were submitted.  Based upon a review of these 
documents, the appellant's overpayment amount was reduced 
from $14,423.00 to $14,326.00 in August 1998.

The Committed on Waivers and Compromises found an additional, 
subsequent overpayment in an October 1998 decision, but 
granted a waiver of this amount due to financial hardship.

Analysis

As discussed above, payments of any kind and from any source 
are countable income for determining eligibility for VA 
pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a) (1998).  A person 
who is receiving pension benefits is required to report to 
the VA in writing any material change or expected change in 
his or her income, net worth, or other circumstance that 
affects the payment of benefits. 38 U.S.C.A. § 1506; 38 
C.F.R. §§ 3.277, 3.660 (1998).  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived. 38 C.F.R. § 3.660(a)(3) 
(1998).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(b) (1998).  In other words, a finding that 
the appellant committed fraud, misrepresentation of a 
material fact, or bad faith in connection with her receipt of 
VA benefits precludes the Board from granting a waiver of 
recovery of the overpayment.  This parallels the "clean 
hands" doctrine familiar in equity cases: only if the 
appellant is free from all taint of fraud in connection with 
her claim for benefits may waiver on account of "equity and 
good conscience" be considered.  See Farless v. Derwinski, 2 
Vet. App. 555 (1992).

In order to determine whether waiver may be granted, it is 
first necessary to examine the question of whether the 
overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.

The terms "fraud" and "misrepresentation" generally 
describe the willful misrepresentation of a material fact, or 
the willful failure to disclose a material fact, with the 
intent of obtaining or retaining eligibility for VA benefits.  
In this regard, the Board notes that the provisions of 
38 U.S.C.A. § 5302 (c) (West 1991 and Supp. 1998) prohibit 
the waiver of a debt where "...there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver...."  
Similarly, 38 C.F.R. § 1.965(b) (1997) provides that the 
granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "...bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits "lack of good faith" where 
his conduct shows an "...[a]bsence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that, pursuant to 38 C.F.R. § 1.962(b), 
any "misrepresentation of a material fact" must be "more 
than non-willful or mere inadvertence."  With regard to 
fraud and misrepresentation, VA guidelines require a finding 
of "willful intent". See Veterans Benefits Administration 
(VBA) Circular 20-90-5 (Feb. 12, 1990);  See also Montalva v. 
Brown, 7 Vet. App. 312 (1995) (a Department of Veterans 
Benefits (DVB) circular implementing a change in the law has 
the force and effect of a regulation).

"Bad faith" is defined as "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense. Thus, a 
debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  38 C.F.R. 
§ 1.965(b) (1998); Richards v. Brown, 9 Vet. App. 255, 257 
(1996).  A determination of bad faith is based on the 
circumstances which led to the overpayment, and the actions 
or omissions with respect to reporting the overpayment, as 
indicated by the evidence of record.  See East v. Brown, 8 
Vet. App. 34, 40 (1995).

In this case, the Committee denied the appellant's request 
for waiver based upon its determination that the appellant, 
who had failed to accurately report survivor annuity 
benefits, had acted in bad faith, or perhaps, with a "lack 
of good faith."  The Committee declared that waiver of the 
appellant's debt, which had accrued as a result of her 
failure to report survivor annuity benefits, was, therefore, 
precluded.  For her part, the appellant initially maintains 
that she was not responsible for the creation of the debt.  
She has asserted that the overpayment currently calculated in 
the amount of $14,326.00, was improperly created because it 
resulted because of administrative error on the part of the 
VA, due primarily to the alleged failure of the RO to 
properly review her EVR forms for several years, following 
the reinstatement of death pension benefits in 1991.  She 
asserts that she properly advised the VA of her receipt of 
Survivor Annuity benefits.  The appellant has thus initially 
challenged the validity of the charged overpayment.  When the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

Sole administrative error connotes that the appellant neither 
had knowledge of, nor should have been aware of the erroneous 
award, and that her actions or her failure to act did not 
contribute to payment of the erroneous award.  The effective 
date of reduction or discontinuance of an award, based solely 
on administrative error or error in judgment, is the date of 
the last payment of the erroneous award.  38 U.S.C.A. § 
5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1998).  In 
other words, in order for the Board to determine that the 
overpayment was not properly created, it must be established 
that the action of the VA was the sole reason for the 
overpayment.

Review of the evidentiary record in this case indicates that 
the overpayment at issue resulted from the retroactive 
adjustment of the appellant's improved death pension award 
due to survivor annuity benefits which had not been properly 
reported.  It appears from the evidence, which has been 
described in detail above, that the appellant was receiving 
survivor annuity benefits at the time of her resumption of 
improved death pension, awarded in March 1992, but that this 
fact was not discovered by VA until 1995, when the VA 
received verification of the unearned income reported for 
1992.  Due to the appellant's failure to timely and 
accurately report the receipt of survivor annuity benefits, 
an overpayment resulted.

The appellant had been apprised by the VA of the obligation 
to report changes in income, and had previously received an 
overpayment of $24,072.02, which had been discharged in 
bankruptcy proceedings.  When the appellant was advised that 
death pension benefits would resume in March 1992, she was 
again informed of her obligation to notify the VA immediately 
if there was any change in her income or net worth.  It was 
indicated that failure to do so could result in overpayment 
which was subject to recovery.  It is also clear that she was 
aware that receipt or nonreceipt of survivor annuity benefits 
effected the award of VA benefits, as shown by the fact that 
she had previously been determined to have a substantial 
overpayment due to the receipt of such benefit.  Yet, she 
filed for reinstatement of VA death pension benefits and 
specifically omitted her receipt of survivor annuity benefits 
in her October 1992 EVR, and denied income from any other 
source.  Thereafter, in a November 1993 EVR, she merely 
reported $366.00 of annual gross wages and indicated that 
U.S. Civil Service income was not applicable.

The evidence in this case fails to support a conclusion that 
the overpayment was due solely to error on the part of the 
VA, since the record shows that the continuation of the 
erroneous award was due to the appellant's actions in failing 
to accurately apprise VA of her financial circumstances, even 
though she had been advised by the VA of her obligation to do 
so.  The creation of the overpayment was not solely 
attributable to VA error, and the debt was properly created.

Based on the above, the Board believes that the terms fraud, 
misrepresentation and bad faith used in the law and 
regulations, may be interpreted to mean an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining VA benefits, with knowledge that the 
misrepresentation of facts or the failure to disclose facts 
may result in an erroneous award of benefits or the retention 
of such benefits.  See also 38 C.F.R. § 1.962(b) (1998): "the 
misrepresentation must be more than non-willful or mere 
inadvertence."

After having carefully considered the evidence, the Board is, 
likewise, constrained to declare that the appellant's failure 
to accurately report survivor annuity benefits was born of 
nothing more than an intent to seek an unfair advantage at 
the expense of the government or, at best, an "absence of an 
honest intention to abstain from taking unfair advantage of 
the government."  Particularly, in light of the appellant's 
previous history of failure to report income resulting in 
substantial overpayment, the evidence can be interpreted as 
demonstrating that the appellant was more than neglectful, 
confused or ill-informed.  The evidence of record shows an 
intent to gain an advantage at the expense of VA, and the 
appellant's conduct exceeded a mere inadvertent failure to 
inform VA.

Thus, the evidence indicates fraud, misrepresentation or bad 
faith.  The recovery of any payment may not be waived if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in obtaining a waiver 
of the recovery of the payment.  38 U.S.C.A. § 5302 (c); see 
also Ridings v. Brown, 6 Vet.App. 544, 546 (1994). 

ORDER

Waiver of indebtedness in the amount of $14,326.00 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
